DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 10, 12-13, 15, 17 and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and respective child claims 4-8 and 19-20) the prior art does not teach “…receiving data of a frame of image to be displayed; determining, for each color in a plurality of colors, a proportion of a number of sub-pixels in the each color at nonzero grayscales versus a number of sub-pixels in the plurality of colors at nonzero grayscales in the frame of image to be displayed, according to the data of the frame of image to be displayed; determining a target common voltage value according to determined proportions for the plurality of colors and a pre-created correspondence table between the proportions and an optimum common voltage value; and outputting the target common voltage value to a common electrode to display the image; wherein the correspondence table is pre-created by: determining ideal common voltage values corresponding to the sub-pixels in the plurality of colors; determining a current optimum common voltage value Vcomi corresponding to the proportions in an equation…wherein M represents a total number of the plurality of colors, m represents an integer greater than or equal to 1, and less than or equal to M, Xm represents the proportion of the number of sub-pixels in the each color at nonzero grayscales versus the number of sub-pixels in the plurality of colors at nonzero grayscales, Xm is less than 1, and Vm represents an ideal common voltage value corresponding to the sub- pixels in the each color; and creating the correspondence table between the proportions and the optimum common voltage value according to the determined current optimum common voltage value; wherein the data of the frame of image to be displayed are data of an (a+1)-th frame of image, wherein a is a positive integer; and after the data of the frame of image to be displayed are received, and before the proportions for the plurality of colors are determined according to the data of the frame of image to be displayed, the display control method further comprises: determining a difference between the data of the frame of image to be displayed, and data of the a-th frame of image; and said determining the proportion of the number of sub-pixels in the each color at nonzero grayscales versus the number of sub-pixels in the plurality of colors at nonzero grayscales in the frame of image to be displayed, according to the data of the frame of image to be displayed comprises: determining the proportion of the number of sub-pixels in the each color at nonzero grayscales versus the number of sub-pixels in the plurality of colors at nonzero grayscales in the frame of image to be displayed, according to the data of the frame of image to be displayed, upon determining that the difference between the data of the frame of image to be displayed, and the data of the a-th frame of image does not lie in a preset difference range.”
Regarding claim 10 (and respective child claims 12-13) the prior art does not teach “…a proportion determining circuit configured to determine, for each color in a plurality of colors, a proportion of a number of sub-pixels in the each color at nonzero grayscales versus a number of sub-pixels in the plurality of colors at nonzero grayscales in the frame of image to be displayed, according to the data of the frame of image to be displayed; a voltage value determining circuit configured to determine a target common voltage value according to determined proportions; a driving circuit configured to output the target common voltage value to a common electrode to display the image; a correspondence table pre-creating circuit configured to pre-create a correspondence table between the proportions and an optimum common voltage value; and a storing circuit configured to store the correspondence table; wherein the voltage value determining circuit is configured to determine the target common voltage value according to the determined proportions, and the pre-created correspondence table between the proportions and the optimum common voltage value; and wherein the correspondence table pre-creating circuit is configured to: determine ideal common voltage values corresponding to the sub-pixels in the plurality of colors; determine a current optimum common voltage value Vcomi corresponding to the proportions in an equation of: wherein M represents a total number of the plurality of colors, m represents an integer greater than or equal to 1, and less than or equal to M, Xm represents the proportion of the number of sub-pixels in the each color at nonzero grayscales versus the number of sub-pixels in the plurality of colors at nonzero grayscales, Xm is less than 1, and Vm represents an ideal common voltage value corresponding to the sub- pixels in the each color; and create the correspondence table between the proportions and the optimum common voltage value according to the determined current optimum common voltage value; wherein the data of the frame of image to be displayed are data of an (a+1)-th frame of image, wherein a is a positive integer; and the display control apparatus further comprises: a difference determining circuit configured to determine a difference between the data of the frame of image to be displayed, and data of the a-th frame of image; and the proportion determining circuit is configured to determine the proportion of the number of sub-pixels in the each color at nonzero grayscales versus the number of sub-pixels in the plurality of colors at nonzero grayscales in the frame of image to be displayed, according to the data of the frame of image to be displayed, upon determining that the difference between the data of the frame of image to be displayed, and the data of the a-th frame of image does not lie in a preset difference range.
Regarding claim 15 (and respective child claim 17) the prior art does not teach “…wherein the display control apparatus comprises: a receiving circuit configured to receive data of a frame of image to be displayed; a proportion determining circuit configured to determine, for each color in a plurality of colors, a proportion of a number of sub-pixels in the each color at nonzero grayscales versus a number of sub-pixels in the plurality of colors at nonzero grayscales in the frame of image to be displayed, according to the data of the frame of image to be displayed; a voltage value determining circuit configured to determine a target common voltage value according to determined proportions; a driving circuit configured to output the target common voltage value to a common electrode to display the image; a correspondence table pre-creating circuit configured to pre-create a correspondence table between the proportions and an optimum common voltage value; and a storing circuit configured to store the correspondence table; wherein the voltage value determining circuit is configured to determine the target common voltage value according to the determined proportions, and the pre-created correspondence table between the proportions and the optimum common voltage value; and wherein the correspondence table pre-creating circuit is configured to: determine ideal common voltage values corresponding to the sub-pixels in the plurality of colors; determine a current optimum common voltage value Vcomi corresponding to the proportions in an equation of: wherein M represents a total number of the plurality of colors, m represents an integer greater than or equal to 1, and less than or equal to M, Xm represents the proportion of the number of sub-pixels in the each color at nonzero grayscales versus the number of sub-pixels in the plurality of colors at nonzero grayscales, Xm is less than 1, and Vm represents an ideal common voltage value corresponding to the sub- pixels in the each color; and create the correspondence table between the proportions and the optimum common voltage value according to the determined current optimum common voltage value; wherein the data of the frame of image to be displayed are data of an (a+1)-th frame of image, wherein a is a positive integer; and the display control apparatus further comprises: a difference determining circuit configured to determine a difference between the data of the frame of image to be displayed, and data of the a-th frame of image; and the proportion determining circuit is configured to determine the proportion of the number of sub-pixels in the each color at nonzero grayscales versus the number of sub-pixels in the plurality of colors at nonzero grayscales in the frame of image to be displayed, according to the data of the frame of image to be displayed, upon determining that the difference between the data of the frame of image to be displayed, and the data of the a-th frame of image does not lie in a preset difference range.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure” Lim et. al. [2018/0261181], Hu et. al. [2018/0061302], Cho et. al. [2016/0284287] and Mori et. al. [2015/0325165].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625